*238Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Yvonne Nelson and her two minor children appeal the district court’s order accepting the recommendation of the magistrate judge and granting the Defendants’ motions to dismiss the complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Nelson v. Dep’t of Soc. Servs., No. 4:10-cv-03119-RBH, 2011 WL 3841084 (D.S.C. filed Aug. 25, 2011; entered Aug. 26,2011). We deny Nelson’s motion for settlement and motion for explanation as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.